MONTGOMERY, Judge.
This is the second motion filed under RCr 11.42 by the appellant by which he asks that the judgment finding him guilty of armed robbery be set aside or vacated. The judgment was affirmed March 20, 1964. Walker v. Commonwealth, Ky., 377 S.W.2d 91. Both motions were dismissed. The appeal is from the second order of dismissal.
The claimed errors are: illegal arrest, failure to be taken before a magistrate, failure to recognize witnesses, various errors concerning the indictment and its return, and failure to instruct properly. Each of the matters alleged to be errors has been considered. In each instance either no proper and timely objection had been made or the matter had been considered on the prior appeal. None of the alleged irregularities is shown to have amounted to a constitutional violation invalidating the proceeding. For these reasons it is deemed unnecessary and a waste of time to consider further each claimed, error in detail.
Judgment affirmed.